Order entered August 27, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00662-CV

                        IN THE INTEREST OF M.I.M., A CHILD

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-56047-2009

                                         ORDER
       Before the Court is the August 26, 2014 motion of Rebecca Tillery to withdraw the brief

filed by appellee Brent Blackmore. On July 7, 2014, we granted Ms. Tillery’s motion to

withdraw as counsel for appellee Brent Blackmore. In her August 26, 2014 motion, Ms. Tillery

explains that the brief was erroneously e-filed on August 26, 2014. We GRANT the motion and

STRIKE the brief tendered to this Court on August 26, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE